Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
(CORRECTED NOTICE OF ALLOWABILITY)


Response AFCP Amendments
Claims 1, 3-4, 12, 14, 24 and 26-27 have been canceled.
Claims 11, 22-23, 25 and 30 have been amended.

Per Examiner’s Amendments
Claims 3, 11, 14, 22-23, 25 and 30 have been canceled.
Claims 1, 4, 10, 12, 15, 24, 26-27 have been amended.

Claims 1-2, 4-10, 12-13, 15-21, 24 and 26-29 are allowed.



Response to Arguments

I.	Applicant’s arguments, see Remarks filed 10/12/2020, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejection of the pending claims has been withdrawn. 


Examiner’s Amendment
II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Woo Kenneth Rihm on November 12, 2020. The application has been amended as follows: 
Claim 1. (Examiner Amended)  A system comprising:
a memory configured to store information characterizing past network management actions, the stored information including at least one propensity score indicating a likelihood that changing resources allocated to a particular virtualized network function will be necessary if a certain network operating condition exists and at least one temporal pattern indicating time periods, during which a certain section of a network experiences a particular load condition; and
at least one processing core configured to predictively initiate a preemptive network management action based at least in part on the stored information, the preemptive network management action involving at least one virtualized network function.


Claim 3. Canceled  

Claim 4. (Examiner Amended)  The system according to claim [[3]]1, wherein the at least one processing core is configured to initiate the preemptive network management action based jointly on the at least one propensity score and a current network operating condition.

Claim 10. (Examiner Amended)  The system according to claim [[3]]1, wherein the system comprises a first node configured to determine, based on the past network management actions the at least one temporal pattern and the at least one propensity score.

Claim 11. Canceled  

Claim 12. (Examiner Amended)  A method comprising:
storing information characterizing past network management actions, the stored information including at least one propensity score indicating a likelihood that changing resources allocated to a particular virtualized network function will be necessary if a certain network operating condition exists and at least one temporal pattern indicating time periods, during which a certain section of a communication network experiences a particular load condition; and 


Claim 14. Canceled  

Claim 15. (Examiner Amended) The method according to claim [[14]]12, wherein the preemptive network management action is initiated based jointly on the at least one propensity score and a current network operating condition.

Claim 21. (Examiner Amended) The method according to claim [[14]]12, further comprising determining, based on the past network management actions, the at least one temporal pattern and the at least one propensity score.

Claim 22. Canceled
  
Claim 23. Canceled  

Claim 24. (Examiner Amended)  An apparatus comprising at least one processing core and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to:
store information characterizing past network management actions, the stored information including at least one propensity score indicating a likelihood that changing resources allocated to a particular virtualized network function will be necessary if a certain network operating condition exists and at least one temporal pattern indicating time periods, during which a certain section of a network experiences a particular load condition; and 



Claim 25. Canceled  

Claim 26. (Examiner Amended)  A non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least:
store information characterizing past network management actions, the stored information including at least one propensity score indicating a likelihood that changing resources allocated to a particular virtualized network function will be necessary if a certain network operating condition exists and at least one temporal pattern indicating time periods, during which a certain section of a network experiences a particular load condition; and
predictively initiate a preemptive network management action based at least in part on the stored information, the preemptive network management action involving at least one virtualized network function.


Claim 27. (Examiner Amended)  A method, comprising:
predictively triggering, from a predictive entity, a preemptive network management action relating to a virtualized network function based on information characterizing past network management actions, the information including at least one propensity score indicating a likelihood that changing resources allocated to a particular virtualized network function will be necessary if a certain network operating condition exists and at least one temporal pattern indicating time periods, during which a certain section of a network experiences a particular load condition;
responsive to the triggering, requesting implementation of the network management action by transmitting an instruction from a network function virtualization orchestrator function to a virtual infrastructure manager function, and



Claim 30. Canceled  


Allowance
III.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). The prior art fails to explicitly teach the claim limitations. In this case, the substance of Applicant’s Remarks and Examiner’s Amendments, point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  

Conclusion

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

V.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448